J   -S31027-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37
    ROBERT ATEN                                       IN THE SUPERIOR COURT
                                                         OF PENNSYLVANIA
                               Appellee

                          v.

    LOUISE MANFRED AND DENISE
    GIACOMINO

                               Appellants                 No. 1799 WDA 2018


                 Appeal from the Order Entered November 21, 2018
                 In the Court of Common Pleas of Allegheny County
                         Civil Division at No: AR -17-001944


BEFORE:     OLSON, J., STABILE, J., and McLAUGHLIN, J.

MEMORANDUM BY STABILE, J.:                                 FILED JULY 29, 2019

        Appellants,      Louise   Manfred   ("Manfred")   and   Denise   Giacomino

("Giacomino"), appeal from the November 21, 2018 order entered in the Court

of Common Pleas of Allegheny County that affirmed an $800.00 arbitration

award entered on September 10, 2017 against Manfred and directed entry of

a   judgment     in   favor of Appellee, Robert Aten ("Aten"). As framed in their

brief, Appellants assert the trial court erred in granting Aten's petition to

enforce the trial court's consent order without holding an evidentiary hearing.

Upon review, we affirm.

        In its Rule 1925(a) opinion, the Honorable Patrick M. Connelly provided

a   detailed summary of the protracted history of this case as follows:

        The instant matter initially arose out of an incident that took place
        on September 6, 2016, wherein [Manfred] backed out of her
J   -S31027-19


        driveway and crashed into a fence owned by [Aten], causing
        $800.00 in damage to the fence. There never appeared to be a
        dispute as to Manfred's culpability in causing the damage, or the
        amount of damage to the fence. However, the parties could not
        come to an agreement as to how to remedy the situation, and the
        matter proceeded to litigation.

        Aten initially filed an action with the magisterial district court,
        which resulted in an award of $904.50, including $800.00 in
        damage to the fence, and $104.50 in court costs. Manfred
        appealed the magisterial district court judgment to the arbitration
        division of this court.      Following an arbitration hearing on
        September 20, 2017, Aten was again awarded $800, plus court
        costs. Manfred likewise appealed the arbitration award, and a
        non -jury trial was scheduled to commence on May 16, 2018.
        However, the parties reached a settlement agreement prior to
        trial, which was memorialized by the Honorable Jack McVay in an
        April 25, 2018 consent order. This order provided as follows:

           On this 25th day of April, 2018, it is hereby order, adjudged
           and decreed that:    The parties have resolved the above
           referenced matter. [Appellants] agree to pay for relocating
           of the fence back 18 inches with the fence being built as an
           exact duplicate as per the specifications of Bill English dated
           1-28-18.    [Aten] will meet with Bill English to verify
           duplication and [Appellants] will pay for relocation and
           duplications of fence line. Work to be completed by June
           29, 2018. Court retains jurisdiction. /s/

        Despite the April 25, 2018 consent order, the fence was not
        completed by June 29, 2018. As a result, Aten sought to reinstate
        the $800.00 arbitration award. Following various procedural
        attempts by Aten to reinstate the arbitration award, the Honorable
        Judith Freidman entered an October 10, 2018 order, which
        granted Manfred additional time to replace the damaged fence.
        This order reads as follows:

           And now, this 10 day Oct[ober], 2018, it is hereby ordered,
           adjudged, and decreed as follows: The April 25, 2018 order
           of court is enforced. [Appellants] shall have contractor
           install duplicate fence along alley. If contract to complete
           by October 31, 2018 is not signed to complete work by a
           licensed contractor to move fence back 18 inches,
           [Appellants] shall remit [$]800.00 to [Aten]. [Aten] will

                                        - 2 -
J   -S31027-19


           provide stain to match fence.           Prior judgment is stricken.
          /s/.
        Despite the additional time granted to them, [Appellants] still
        failed to replace the damaged fence. On November 26, 2018,
        this matter ultimately came before the undersigned for the
        first time in general motions court on Manfred's Motion to
        Extend Timeframe to Complete Fence Repair and
        Relocation. While opposing Manfred's motion, Aten expressed
        extreme frustration that he waited more than two years to be
        compensated for the damage to his fence, and still has not been
        compensated, despite at least four separate court appearances
        and a lack of dispute as to liability and damages.' The undersigned
        understandably recognized Aten's concerns and frustrations.

           1 It was expressed to this court that the issues holding up the resolution
           of this matter only involved the placement of the new fence, and a
           dispute as to who would complete the work.


        With respect to Manfred's Motion, this court addressed the
        following issue which is the subject matter of this appeal:
        whether Manfred should be granted an additional
        extension of time to complete the work on the fence. A
        review of the record demonstrates that Manfred was provided
        more than sufficient time to comply, and failed to do so
        repeatedly. Initially, Manfred was supposed to complete the work
        on June 29, 2018, pursuant to the April 25, 2018 consent order.
        Judge Friedman then provided [Appellants] an additional four (4)
        months to complete the work, and specifically ordered
        [Appellants] to remit the undisputed payment of $800.00 to Aten
        if the work was not completed by October 31, 2018.

        Rather than comply with the deadline or remit the payment of
        $800.00, Manfred requested that the undersigned overturn Judge
        Friedman's October 10, 2018 order.        Upon hearing from the
        parties, the undersigned found no compelling reason to further
        extend the time to repair the fence. Although this court did not
        conduct a formal hearing on the record, we did consider argument
        from both sides on the issue. Ultimately, the reasons set forth by
        Manfred were insufficient to move this court to overturn and/or
        reverse Judge Friedman's October 10, 2018 order. Furthermore,
        Manfred failed to cite any authority which would require this court
        to hold an evidentiary hearing. In arriving at our decision, we


                                             -3
J   -S31027-19


        recognized that this minor incident occurred over two years ago
        and it was time for Aten to be compensated for his loss.

Trial Court Opinion, 2/21/19, at 2-5 (emphasis added) (some capitalization

omitted).

        At the conclusion of the November 21, 2018 proceedings, Judge

Connelly entered the following order, from which this appeal       is   taken:

        And now, this 21St day of Nov[ember], 2018, it is hereby ordered,
        adjudged and decreed as follows:

        It appearing to the court that [Appellants] have failed to comply
        with orders dated 4-25-18, & 10-10-18, the arbitration award
        entered on 9-20-17 is affirmed. And, the [Department of Court
        Records] shall enter judgment in the amount of $800.00. Said
        judgment to be paid within 30 days.

Order, 11/21/18, at    1   (some capitalization omitted). The trial court entered

a    second order denying the relief requested in Appellants' motion, crossing

out the proposed language granting an extension and writing, "Denied                  -    See

Order of 11-21-18."

        On December 19, 2018, Appellants filed a motion to place $800.00 into

escrow "[i]n order to effectuate the parties['] legal intent that the fence be

moved back eighteen (18) inches." Appellants' Motion, 12/19/18, at               11   3.    By

order entered the same day, the Honorable Paul        F.   Lutty denied Appellants'

motion. Order, 12/19/18, at 1. On December 20, 2018, Appellants filed their

notice of appeal to this Court from Judge Connelly's November 21, 2018 order.

Both Appellants and the trial court complied with Pa.R.A.P. 1925.

        Appellants ask us to consider one issue on appeal:


                                        -4
J   -S31027-19


        1.       Whether the trial court committed error of law in granting
                 [Aten's] petition to enforce consent order of court regarding
                 settlement of the case without holding an evidentiary hearing?

Appellants' Brief at 4.

        Appellants contend the trial court erred by "granting [Aten's] petition to

enforce      .   .   .   without holding an evidentiary hearing." Id. However, the record

reflects that the November 21, 2018 proceeding was conducted to consider

Appellants' motion to extend the timeframe for completing the fence repair.

See Motion to Extend Timeframe to Complete Fence Repair and Relocation

and Notice of Presentation, 11/21/18. A review of the docket entries does not

reflect any petition to enforce-or any other motion or petition-filed by Aten.

The trial court's opinion further confirms that "the matter ultimately came

before the undersigned for the first time in general motions court on Manfred's

Motion to Extend Timeframe                    .   .   .."   Trial Court Opinion, 2/21/19, at 4.

Therefore, there              is no basis   upon which Appellants could be entitled to any

relief on their issue as framed.

        Even if we were to consider Appellants' issue as an assertion of error for

not conducting an evidentiary hearing on their motion to extend time,

Appellants would not prevail.                     Here, in response to Appellants' motion to

extend the timeframe for completing the fence repair, the trial court

considered argument from both sides and determined there was no basis for

granting an extension.                Consequently, the court denied the request for an




                                                       -5
J   -S31027-19


extension and affirmed the arbitration award of September 20, 2017 while

also directing entry of judgment in the amount of $800.00.

        Despite Appellants' suggestion to the contrary, there was no "settlement

agreement" at issue that would require an evidentiary hearing.'             Rather, at

issue is the trial court's order affirming the arbitration award and entering

judgment      in   favor of Aten after considering Appellants' request for extension

and entertaining argument from Aten in opposition to that request.                   In

Rosenberg v. Monteverde & Hemphill, P.C., 688 A.2d 1210                    (Pa. Super.

1997), this Court instructed, "When reviewing an appeal from an order

confirming the arbitrators' award and entering judgment in appellees' favor,

we consider whether the trial court exceeded its scope of authority and will

reverse only for an abuse of discretion or an error of law."      Id. at   1211 (citing

Hall   v.   Nationwide, 629 A.2d 954, 956          (Pa. Super. 1993), appeal denied,

641 A.2d 588 (Pa. 1994)). We find no abuse of discretion or error of law here.




' With respect to evidentiary hearings when a settlement agreement is
contested, Appellants cite City of Carbondale v. Pennsylvania Ins. Guar.
Ass'n, 636 A.2d 669 (Pa. Super. 1994). City of Carbondale in turns quotes
Christian v. Allstate Insurance Company, 502 A.2d 192 (Pa. Super.
1985), in which this Court explained that the trial court must hold an
evidentiary hearing if a pleading "raises an issue of fact relative to a purported
settlement." City of Carbondale, 636 A.2d at 670 (quoting Christian, 502
A.2d at 194). Appellants' reliance on City of Carbondale and Christian is
misplaced. In those cases, which we note are the only legal authorities cited
in the argument section of Appellants' brief, there were questions as to the
existence of a settlement agreement. There are no such questions in this
case. Therefore, those cases are inapposite.


                                           - 6 -
J   -S31027-19


        Again, as the record reflects, Aten prevailed at           a   magisterial district

judge proceeding. Appellants appealed, as they were entitled to do. Aten

then prevailed at an arbitration proceeding. Once again, Appellants appealed,

as authorized by our procedural rules.            On the date set for the parties' pre-

trial conference, the parties entered into an agreement memorialized by the

consent order entered on April 25, 2018, directing that the fence repairs be

completed by June 29, 2018. From the docket, it appears that the work was

not timely completed, leading to entry of judgment against Manfred on August

28, 2018.    However, by order entered on October 10, 2018, that judgment

was stricken and the court directed enforcement of the April 25, 2018 consent

decree. As reflected above, the trial court ordered that Manfred remit $800.00

to Aten if the contract for   a   licensed contractor to complete repairs by October

31, 2018 was not signed. Failing compliance with that deadline, Manfred was

obligated to remit $800.00 to Aten. She did not. Instead, she went back into

court with   a   request for additional time. After that request was denied by

order entered November 21, 2018, she presented              a   motion on December 19,

2018, asking to place $800.00 in escrow rather than pay it to Aten.                 Judge

Lutty, the fifth judge to enter an order in this case after Appellants appealed

the magisterial district court's award,2 denied the request.



2 On September 18, 2017, the Honorable Ronald W. Folino denied Appellants'
pre -arbitration motion to transfer the case to the general docket. On April 25,
2018, at the time set for         a   pre-trial conference before the Honorable John


                                             -7
J   -S31027-19


        In its Rule 1925(a) opinion, Judge Connelly observed that Manfred failed

to demonstrate any basis for overturning Judge Friedman's October 10, 2018

order and failed to cite any authority in support of her claimed entitlement to

an   evidentiary hearing. Trial Court Opinion, 2/21/19, at   5. Again,   "this minor

incident occurred over two years ago and it was time for Aten to be

compensated for his loss."   Id.   We find no abuse of discretion or error of law

in   the trial court's ruling. Therefore, we shall not disturb the November 21,

2018 order reinstating the arbitration award, directing entry of judgment in

the amount of $800.00, and requiring payment of the judgment within 30

days.

        Order affirmed.




McVay, Jr., Judge McVay entered the consent order reflecting the parties'
resolution of the case. On October 10, 2018, the Honorable Judith Friedman
entered an order striking the judgment entered August 28, 2018, and directed
that Manfred remit $800.00 to Aten if the contract to complete repairs by
October 31, 2018 was not signed. On November 21, 2018, the Honorable
Patrick Connelly denied Appellants' motion to extend the timeframe to
complete repairs and affirmed the September 20, 2017 arbitration award. On
December 18, 2018, the Honorable Paul Lutty, Jr. denied the motion to place
the amount at issue, $800.00, in escrow.
                                       - 8 -
J   -S31027-19




Judgment Entered.




J   seph D.
Prothonotary
              Seletyn,r
                    Es




Date: 7/29/2019




                          -9